PER CURIAM.
The Plaintiff, Clement A. St. Hilaire, appeals from a summary judgment entered for the Defendant, International Paper Realty Corporation, in Superior Court (Oxford County) in his action asserting that the Defendant breached a contract between them and, while resurveying a certain lot on Garland Pond, in Byron, committed a trespass against him as well. He further alleged that the Defendant violated a stay of this action.
Upon the record before it, the Superior Court could properly conclude that there was no contract between the parties that denied the Defendant a right to resurvey, that the Defendant did not trespass and that no stay of proceedings had been ordered by any court whatsoever.
We conclude, therefore, that the Plaintiff’s appeal is frivolous. Accordingly, we impose sanctions upon him pursuant to M.R.Civ.P. 76(f) because the Plaintiff’s appeal has increased the cost of, and delayed, this litigation while also serving to dissipate the time and resources of this Court.
The entry is:
Judgment affirmed.
Treble costs awarded to the Defendant.
All concurring.